DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments filed on 12/14/2021 with respect to claims 1, 7-8, 15, and 20-23 have been considered. Applicant’s amendment necessitated the new grounds of rejections as being presented below by introducing the new reference of Paschalakis (US PGPUB 2018/0315193 A1) and Sathyanarayana (US PGPUB 2006/0222221 A1).
Further with respect to dependent claims 17-18, Applicant argues that “Thus, it is clear from the above that the input for feedback comes from sources different to the images that are being processed. In other words, the additional information could be text, or could be another image type like MRI or CT or previous pathology slides. No reference is made in Kumar to feedback or retraining using the processed images after some function is above a threshold value. Accordingly, Kumar's method does not constitute feedback as it is meant in claims 17 and 18 of the current invention. Claims 17 and 18 use feedback to continuing iterating the model until the loss function falls below a certain value. Therefore, the combination of Balaji and Wang with Kumar does not render the current claims obvious. Reconsideration of the rejections is requested” 
Examiner respectfully disagrees In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “feedback to continuing iterating the model until the loss function falls below a certain value” (Please see Remarks, page 11, second paragraph)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore in view of broad claim language Kumar reference reads on the argued limitations. Examiner suggest Applicant to incorporate above mentioned features into claims to overcome the cited references.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 15, 21- 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Paschalakis (US PGPUB 2018/0315193 A1) and further in view of Sathyanarayana (US PGPUB 2006/0222221 A1).

As per claim 1, Paschalakis discloses a method (Paschalakis, Fig. 1 and Figs. 5-7) comprising: 
receiving an image comprising an object of interest (Paschalakis, paragraphs 86 and 87, discloses “DR lesions in retinal fundus images”); 
generating an enhanced image by at least preprocessing the image to enhance at least a portion of the image comprising the object of interest (Paschalakis, paragraphs 32, 91-93, discloses Prior to processing, the image may be normalized with respect to color, brightness, etc.);
determining, based on inputting the enhanced image into at least (two) neural networks, at least two classifications of the enhanced image (Paschalakis, paragraphs 135 and 158, discloses invention may employ CNNs trained on only two classes, for example "Healthy" and "Diseased", or more classes, for example "Healthy", "Micro Aneurism", "Hard Exudate" and so on); 
Although Paschalakis discloses preprocessing the input image and then classifying the image using at least two classification of enhanced image however does not explicitly disclose wherein the at least two neural networks comprise a first convolutional neural network (CNN) optimized for sensitivity by training the first CNN to achieve a sensitivity above a sensitivity threshold, and a second CNN optimized for specificity by training the second CNN to achieve a specificity above a specificity threshold; determining, based 
outputting the characteristic of the object of interest.
Sathyanarayana discloses wherein the at least two neural networks (Sathyanarayana, Fig. 2:104:206:208, and paragraphs 18 and 30) comprise a first convolutional neural network (CNN) optimized for sensitivity by training the first CNN to achieve a sensitivity above a sensitivity threshold (Sathyanarayana, Fig. 2:206, and paragraphs 7, and 21, discloses Component classifier 206 has a sensitivity level configured to identify one or more target regions, or pixels, that are similar to the desired distinctive region, and further paragraph 8, discloses the sensitivity and specificity levels can be adjusted by a user), and a second CNN optimized for specificity by training the second CNN to achieve a specificity above a specificity threshold (Sathyanarayana, Fig. 2:208, and paragraphs 7, 18, and 21, discloses The second component classifier preferably has a specificity configured to confirm the presence of the desired distinctive region within the subset and further paragraph 8, discloses the sensitivity and specificity levels can be adjusted by a user);
determining, based on a combination of the at least two classifications, a characteristic of the object of interest (Sathyanarayana, Fig. 2:104:206:208, and paragraphs 21 and 24, discloses “Component classifier 206 has a sensitivity level configured to identify one or more target regions, or pixels, that are similar to the desired distinctive region.  These target regions are then output to second component classifier 208, which is configured to confirm the presence of the distinctive region among the target regions, or indicate that the distinctive region is absent.  This process can then be repeated for as many 
outputting the characteristic of the object of interest (Sathyanarayana, paragraph 24, discloses “Component classifier 208 then analyzes the target regions 312-314 passed from component classifier 206 and preferably identifies region 314 as the desired distinctive region, successfully distinguishing it from the false positive regions 312 and 313”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paschalakis teachings by implementing a multiple classifiers with configurable sensitivity and specificity to the system, as taught by Sathyanarayana.
The motivation would be to provide an improved classifiers that are less complex, which can translate into increased processing speed (paragraph 26), as taught by Sathyanarayana.

As per claim 7, Paschalakis in view of Sathyanarayana further discloses the method of claim 1, wherein the characteristic comprises enhanced image size (Sathyanarayana, paragraph 24).

As per claim 8, Paschalakis discloses a system (Paschalakis, Fig. 1 and Figs. 5-7) comprising: 
a storage device configured to store a plurality of images (Paschalakis, paragraph 108, discloses a memory); 


As per claim 15, Paschalakis discloses a non-transitory computer-readable medium (Paschalakis, paragraph 109) comprising computer-executable instructions that when executed by a processor (Paschalakis, paragraph 109) perform the method comprising: 
receiving an image comprising an object of interest (Paschalakis, paragraphs 86 and 87, discloses “DR lesions in retinal fundus images”); 
generating an enhanced image by at least preprocessing the image to enhance at least a portion of the image comprising the object of interest (Paschalakis, paragraphs 32, and 91-93, discloses Prior to processing, the image may be normalized with respect to color, brightness, etc.);
determining, based on inputting the enhanced image into at least (two) neural networks, at least two classifications of the enhanced image (Paschalakis, paragraphs 135 and 158, discloses invention may employ CNNs trained on only two classes, for example "Healthy" and "Diseased", or more classes, for example "Healthy", "Micro Aneurism", "Hard Exudate" and so on); 
Although Paschalakis discloses preprocessing the input image and then classifying the image using at least two classification of enhanced image however does not explicitly disclose determining, based on a first convolution neural network (CNN), a first classification of the enhanced image, wherein the first CNN is optimized for sensitivity 
Sathyanarayana discloses determining, based on a first convolution neural network (CNN), a first classification of the enhanced image, wherein the first CNN is optimized for sensitivity by training the first CNN to achieve a sensitivity above a sensitivity threshold (Sathyanarayana, Fig. 2:206, and paragraphs 7, and 21, discloses Component classifier 206 has a sensitivity level configured to identify one or more target regions, or pixels, that are similar to the desired distinctive region, and further paragraph 8, discloses the sensitivity and specificity levels can be adjusted by a user); 
determining, based on a second CNN, a second classification of the enhanced image, wherein the second CNN is optimized for specificity by training the second CNN to achieve a specificity above a specificity threshold (Sathyanarayana, Fig. 2:208, and paragraphs 7, 18, and 21, discloses The second component classifier preferably has a specificity configured to confirm the presence of the desired distinctive region within the subset and further paragraph 8, discloses the sensitivity and specificity levels can be adjusted by a user);
determining, based on a combination of the first classification and the second classification, a characteristic of the object of interest (Sathyanarayana, Fig. 2:104:206:208, and paragraphs 21 and 24, discloses “Component classifier 206 has a 
outputting the characteristic of the object of interest (Sathyanarayana, paragraph 24, discloses “Component classifier 208 then analyzes the target regions 312-314 passed from component classifier 206 and preferably identifies region 314 as the desired distinctive region, successfully distinguishing it from the false positive regions 312 and 313”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paschalakis teachings by implementing a multiple classifiers with configurable sensitivity and specificity to the system, as taught by Sathyanarayana.
The motivation would be to provide an improved classifiers that are less complex, which can translate into increased processing speed (paragraph 26), as taught by Sathyanarayana.

As per claim 21, Paschalakis in view of Sathyanarayana further discloses the method of claim 1, wherein preprocessing the image to enhance at least a feature of the image comprises one or more of: a transformation of the lightness of at least a feature of the image; a transformation of the color of at least a feature of the image; a 

As per claim 22, Paschalakis in view of Sathyanarayana further discloses the method of claim 1, wherein the feature to be enhanced is indicative of a microaneurysm (Paschalakis, paragraph 85).

As per claim 23, Paschalakis in view of Sathyanarayana further discloses the method of claim 1, wherein the feature to be enhanced is indicative of a blood vessel, a hemorrhage, or the normal background of the image (Paschalakis, paragraphs 32 and 85, discloses blood vessel).


Claim 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paschalakis (US PGPUB 2018/0315193 A1) and further in view of Sathyanarayana (US PGPUB 2006/0222221 A1) and further in view of Kumar (US PGPUB 2012/0316421 A1).

As per claim 17, Paschalakis in view of Sathyanarayana further discloses the method of claim 1, further comprising Paschalakis in view of Sathyanarayana does not 
Kumar discloses receiving feedback in response to providing the characteristic of the object of interest (Kumar, paragraphs 70 and 202, discloses “The relevance feedback includes a change to the result data.  The system 1600 will use the relevance feedback to train the classifiers.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paschalakis in Sathyanarayana teachings by providing a feedback to the classifier, as taught by Kumar.
The motivation would be to improve future statistical analysis (paragraph 70), as taught by Kumar.

As per claim 18, Paschalakis in view of Sathyanarayana in view of Kumar further discloses the method of claim 17, further comprising modifying at least one of the first classification and second classification in receiving the feedback (Kumar, paragraph 202).



Claim 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Paschalakis (US PGPUB 2018/0315193 A1) and further in view of Sathyanarayana (US PGPUB 2006/0222221 A1) and further in view of Tang (US PGPUB 2020/0202103 A1).

As per claim 20, Paschalakis in view of Sathyanarayana further discloses the method of claim 1, wherein preprocessing the image to enhance at least a feature of the image comprises: Paschalakis in view of Sathyanarayana does not explicitly disclose selecting coordinates of the object of interest corresponding to an approximate center of a second characteristic of an object of interest; and 
centering the image according to the selected coordinates; and cropping the image.
Tang discloses selecting coordinates of the object of interest corresponding to an approximate center of a second characteristic of an object of interest (Tang, Fig. 1:102, and paragraphs 68 and 71); and 
centering the image according to the selected coordinates (Tang, paragraphs 71 and 84); and cropping the image (Tang, paragraphs 68 and 84, discloses “Corresponding cropped training images centred on the lesion location, e.g. with image sizes of 61.times.61 pixels and three channels depth, can be generated in order to train the second CNN 130”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paschalakis in Sathyanarayana teachings by implementing a selector to the system, as taught by Tang.
The motivation would be to automatically and accurately detecting retinopathy (paragraph 2), as taught by Tang.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SYED HAIDER/Primary Examiner, Art Unit 2633